Citation Nr: 9906920	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a disorder 
manifested by swollen joints.  

5.  Entitlement to service connection for a foot disorder.  

6.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1954 to March 1956.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
which denied the veteran's claim for aid and attendance, and 
a May 1995 rating decision which denied service connection 
for the disabilities now at issue on appeal.  The Board 
remanded the appeal to the RO for additional development in 
March 1997.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that there was an increase in severity during service of the 
veteran's pre-existing left knee disability or pes planus. 

2.  No competent evidence has been submitted to establish 
that the veteran has a back disorder, foot disorder, 
respiratory disorder, or a disability manifested by swollen 
joints, which is due to disease or injury in service.  

3.  The veteran has stated a well grounded claim for special 
monthly pension for aid and attendance, and the VA has 
complied with the duty to assist.

4.  The veteran's disabilities do not render him unable to 
care for his daily personal needs without assistance from 
others or unable to protect himself from the hazards and 
dangers of daily living.  

5.  The veteran is neither blind nor a patient in a nursing 
home.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a left knee disorder, back disorder, 
foot disorder, respiratory disorder or swollen joints.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The need for special monthly pension based on the need 
for regular aid and attendance has not been established.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351(b) and 
(c), 3.352 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On a Report of Medical History for a pre-induction 
examination in December 1953, the veteran reported a history 
of swollen or painful joints, shortness of breath, and a 
"trick" or locked knee.  The veteran reported that he 
sustained a torn ligament in the left knee in October 1949, 
and had been rejected previously for service in December 
1951.  The veteran complained of occasional locking in the 
knee, and it was noted that he wore a knee brace during 
athletics.  On examination, there was no evidence of 
quadriceps atrophy, instability or limitation of motion of 
the left knee.  X-ray studies revealed mild osteoarthritic 
changes of the tibial spines.  The diagnosis was mild 
osteoarthritic changes of the left knee.  Bilateral pes 
planus, second degree, was also noted on the veteran's pre-
induction examination.  In April 1954, the veteran was given 
a physical inspection in lieu of a complete physical 
examination.  No additional defects were noted.

The service medical records show that the veteran was seen 
for left knee pain in June 1954.  X-ray studies at that time 
showed hypertrophic changes with small spur formations about 
the margins of the tibial spine.  Otherwise, there were no 
significant abnormalities.  The veteran was treated for flu 
like symptoms in June 1955.  At that time, the veteran 
reported that he started feeling badly two days earlier.  His 
symptoms included left sided chest pain, headaches, fever and 
a cough.  On examination, there appeared to be acute 
inflammation of the pharynx with rhonchi.  Questionable rales 
were noted in the left lower lobe.  The initial impression 
was acute bronchitis, rule out pneumonia, and the veteran was 
treated with Penicillin.  The final diagnosis was acute 
bronchitis of unknown organism.  

On a Report of Medical History for separation from service in 
March 1956, the veteran reported a history of swollen joints, 
shortness of breath, a chronic cough, pain or pressure in 
chest, palpitation or pounding heart, "trick" or locked 
knee and foot trouble.  He denied any inability to perform 
certain motions or assume certain positions.  On examination, 
there was a notation of a "trick left knee."  The remainder 
of the examination, including the veteran's lungs and chest, 
spine, feet, and upper and lower extremities were all normal.  
A chest x-ray study was negative.  

VA medical records dating from the 1980's show treatment for 
numerous medical problems, including multiple joint 
arthritis, diabetes mellitus, cardiovascular problems, cancer 
of the larynx and respiratory problems.  When seen on an 
outpatient basis in October 1981 and again in February 1984, 
the veteran reported a history of swollen and painful joints, 
particularly his lower extremities, since 1963.  On both 
occasions, the diagnosis was rule out rheumatoid arthritis.  
In July 1990, the veteran underwent total laryngectomy for 
cancer of the larynx.  He then received several sessions of 
audio and speech therapy.  In July 1993, the veteran was 
hospitalized for problems relating to his diabetes mellitus.  

A VA examination was conducted in August 1990 during a period 
of VA hospitalization for a total laryngectomy for cancer of 
the larynx.  The diagnoses included cancer of the larynx, 
status post total laryngectomy; hypertensive coronary artery 
disease; chronic obstructive lung disease; gout; alcoholism; 
medial compartment arthritis, left knee; and anemia.  It was 
noted that at the time of the examination, the veteran was 
bedridden and hospitalized and that he could not travel.

When afforded a foot examination by VA in April 1995, the 
veteran reported a history of rheumatoid arthritis since 
1956, and gout since 1982.  The veteran complained of 
multiple joint pain affecting his ankles, feet and left knee 
on walking or bending.  He also complained of pain in his 
shoulders, elbow, fingers, wrists and hands.  On examination, 
the veteran was noted to have pes planus and hallux valgus 
deformity, bilaterally, with swelling and tenderness at the 
metatarsal phalangeal joints of both big toes.  The veteran 
could walk on tandem with mild limping, and was able to walk 
two blocks with a cane.  Standing was normal, squatting was 
limited and supination and pronation were limited due to 
pain.  The veteran's skin was dry on both feet.  The veteran 
had full range of motion in his right shoulder and both 
elbows.  There was some limitation of motion in the right 
wrist, but no swelling or redness.  The metacarpal phalangeal 
joints were swollen with no redness.  There was ulnar 
deviation, bilaterally.  There was mild limitation of motion, 
but no swelling in the proximal and distal phalangeal joints.  
The veteran had functional range of motion in both hips with 
no swelling, but he could not be tested due to pain.  He had 
mild swelling in both ankles, left shoulder and the 
metacarpal phalangeal joints, bilaterally.  The veteran had 
some decreased flexion in his knees, but there was no 
swelling, redness or instability in either knee.  Flexion in 
the left shoulder was possible to 90 degrees with extension 
to 64 degrees.  External rotation was to 36 degrees and 
internal rotation was to 90 degrees.  Abduction was to 70 
degrees, and adduction was to 0 degrees.  The veteran had 
some limitation of motion in both ankles, but was able to 
walk independently on tandem with a cane for two blocks.  The 
examiner also noted that the veteran was independent in all 
activities of daily living.  

The diagnoses from the foot examination included pes planus 
deformity, bilaterally, congenital; hallux valgus deformity, 
bilaterally; swelling and tenderness in the 
metatarsophalangeal joints, bilaterally; possible history of 
rheumatoid arthritis and gouty arthritis involving all major 
and minor joints in varying degrees; and status post total 
laryngectomy secondary to cancer with residual pain and 
limitation in the left shoulder and neck.  

On special VA spine examination in April 1995, the veteran 
reported constant low back pain, but denied any radiation 
into his lower extremities.  Forward flexion was possible to 
92 degrees.  The veteran did not attempt to bend sideways, 
backwards or side-to-side due to stretching in the back and 
pain on the left side of the neck and shoulder from previous 
neck surgery.  Deep tendon reflexes were 1+ in the lower 
extremities and 2+ in the upper extremities.  There was no 
sensory deficit in either the upper or lower extremities.  
Motor evaluation was not possible due to pain.  The diagnosis 
was history of chronic low back pain and neck pain with 
limitation of motion.  The examiner opined that the veteran 
was functional for all activities of daily living.  

When seen for a VA special respiratory examination in April 
1995, the veteran's medical history included a total 
laryngectomy with permanent tracheostomy for carcinoma of the 
vocal cords in 1990, non-insulin dependent diabetes mellitus, 
hypertension and gouty arthritis.  The veteran complained of 
shortness of breath, particularly at night or on exertion, 
but denied any orthopnea or paroxysmal dyspnea.  On 
examination, the veteran talked with a taach-talk, and his 
blood pressure was 130/80.  There was no neck vein distention 
and no pedal edema.  Expiration was longer than inspiration, 
but there was no evidence of rhonchi, wheezing or rales.  S1 
and S2 heart sounds were normal, and there was no gallop or 
murmur noted.  A chest x-ray revealed a calcified nodule on 
the periphery of the right mid lung.  There was an old healed 
rib fracture on the right side.  No infiltration or 
congestion of the lungs was noted.  The cardiac silhouette 
and mediastinum were unremarkable.  The impression was no 
evidence of active pleural or pulmonary pathology.  The 
diagnoses included possible chronic bronchitis, rule out 
chronic obstructive pulmonary disease (COPD), non-insulin 
dependent diabetes mellitus, benign hypertension, status post 
laryngectomy and gouty arthritis.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Additionally, VA Regulations provide:  

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  

38 C.F.R. § 3.303(a) (1998).

Under the applicable criteria, service connection may be 
granted for disability incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  38 C.F.R. § 3.306 (1998) 
provides, in part, for the following:  

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  

Before consideration may be given to a claim on its merits, 
it is incumbent on a veteran to submit evidence of a well 
grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81(1990). Section 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
VA's duty to assist and to adjudicate the claim.  If the 
veteran has not presented a well-grounded claim, his appeal 
must fail and there is no further duty to assist him in the 
development of his claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  "Although the claim need not be conclusive, the 
statute [Section 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611(1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
claimed disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. 
Brown, 4 Vet. App. 343 (1993).  Evidence submitted in support 
of the claim is presumed to be true for purposes of 
determining whether the claim is well grounded.  King v. 
Brown, S Vet. App. 19, 21(1993).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Respiratory Disorder

While the service medical records reflect that the veteran 
was treated for bronchitis in June 1955, his symptoms 
resolved and there was no recurrence or other respiratory 
abnormalities noted during service.  Likewise, the veteran's 
separation examination in March 1956 showed no abnormalities 
of the lungs or chest, and a chest x-ray study at that time 
was negative.  The first postservice medical evidence of any 
kind dates from the 1980's, many years after service.  
Assuming, without deciding, that the veteran has presented 
evidence of a current chronic respiratory disorder, he has 
not provided any competent medical evidence showing a 
relationship between any such disorder and service.  
Accordingly, this claim is not plausible; as such, a decision 
on the merits is not in order.

Left Knee, Foot Disorder
& Swollen Joints

Both pes planus and arthritis of the left knee were found on 
entrance examination, and it is clear that the veteran is not 
entitled to the presumption of soundness at entrance with 
regard to these issues.  The records indicate that the 
veteran was seen on one occasion for left knee pain in June 
1954.  At that time, there were no reported abnormalities 
noted.  Other than a notation of a trick knee on his 
separation examination in March 1956, there were no other 
complaints, treatment or pertinent abnormalities noted 
regarding the veteran's left knee.  

Likewise, the veteran reported a history of swollen joints on 
his Report of Medical History at the time he entered service 
and when he was discharged from service in 1956.  However, 
the service medical records, including his separation 
examination were negative for any treatment or abnormalities 
referable to the veteran's feet or to any problems with 
swollen joints during service.  

With regard to the left knee and foot disabilities, the 
veteran has failed to submit any competent medical evidence 
that these disabilities were aggravated by service.  He is 
not competent to opine on whether there was an increase in 
severity during service of these disabilities.  Espiritu.  In 
the absence of competent medical evidence showing that the 
veteran's left knee and foot disabilities were aggravated by 
service, the Board finds that a well-grounded claim has not 
been submitted.  Grottveit.  

With regard to the veteran's claim for a disorder manifested 
by swollen joints, he has not submitted any medical evidence 
relating any chronic disability of the joints to military 
service.  As noted above, the veteran is not competent to 
render an opinion requiring medical expertise.  As such, a 
well grounded claim for service connection for a disability 
manifested by swollen joints has not been submitted.

Back Disorder

With respect to the remaining issue pertaining to service 
connection, the Board notes that the veteran has provided no 
competent medical evidence that he has any current back 
disability which is due to disease or injury in service.  
There was no evidence of any problems referable to back 
problems during service, nor were any pertinent abnormalities 
noted on his separation examination in March 1956.  

While the veteran believes that he is entitled to a grant of 
service connection for his low back complaints, he has not 
submitted any medical evidence showing an etiological 
relationship between any claimed back disorder and service, a 
requirement necessary to establish a well-grounded claim 
under Caluza discussed above.  The veteran, as a lay person, 
is not competent to offer an opinion regarding the question 
of medical causation.  Espiritu.  In the absence of any 
competent medical evidence showing a presently existing 
disability, there is no basis to grant service connection.  
See Caluza.  

Aid & Attendance

The veteran's claim for special monthly pension based on the 
need for aid and attendance is well grounded.  He has 
asserted that he has disabilities which render him unable to 
care for himself.  The VA has complied with its duty to 
assist.

VA Regulations provide as follows:  

The veteran, spouse, surviving spouse or 
parent will be considered in need of 
regular aid and attendance if he or she:  
(1)	Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or 
(2)	Is a patient in a nursing home 
because of mental or physical incapacity; 
or 
(3)	Establishes a factual need for aid 
and attendance under the criteria set 
forth in § 3.352(a).  

38 C.F.R. § 3.35 1(c) (1998)

Basic criteria for regular aid and 
attendance and permanently bedridden.  
The following will be accorded 
consideration in determining the need for 
regular aid and attendance § 3.35 
1(c)(3): inability of claimant to dress 
or undress himself (herself), or to keep 
himself (herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment. "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.

It is not required that all of the 
disabling conditions enumerated in this 
paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.

Determinations that the veteran is so 
helpless, as to be in need of regular aid 
and attendance will not be based solely 
upon an opinion that the claimant's 
condition is such as would require him or 
her to be in bed.  They must be based on 
the actual requirement of personal 
assistance from others.  

38 C.F.R. § 3.352(a) (1998)  

In the instant case, the veteran does not allege blindness or 
near blindness, nor is he in a nursing home because of mental 
or physical incapacity.  While it is evident that the 
veteran's disabilities do affect some daily activities, they 
are not shown to be so severe as to prevent him from 
performing the routine functions of everyday self-care.  The 
veteran has good dexterity in his fingers and a good grasp 
with each hand, and is able to ambulate up to two block 
independently, albeit with the aid of a cane.  When examined 
by VA in April 1995, the joint examiner noted that while the 
veteran had pain and some limitation of motion in a number of 
joints, he was functional for fine motor activities of his 
upper extremities, and he had functional use of his lower 
extremities and back.  Moreover, the examiner opined that the 
veteran was independent in all activities of daily living.  
The evidence does not show that the veteran is unable to 
dress/undress himself, bath, attend to the wants of nature, 
that he is physically or mentally incapacitated, or that he 
requires care or assistance on a regular basis to protect 
himself from the hazards or dangers incident to his daily 
environment.  Accordingly, the Board finds that the veteran 
is not in need of daily assistance due to his disabilities.  


ORDER

As a well-grounded claim of service-connection for a left 
knee disorder, back disorder, foot disorder, respiratory 
disorder and swollen joints has not been presented, the 
appeal is denied.  


Special monthly pension based on the need for regular aid and 
attendance is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

- 14 -


- 12 -


